DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/31/2019 & 5/20/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the examiner has considered the information disclosure statements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Osborg et al. (US Patent Application Publication # 2012/0267165) in view of Zhang (Chinese Patent Application Publication # CN204680430U).
Regarding Claim 1, Osborg discloses a subsea umbilical (i.e. piggyback cable 10) comprising:
 an electrical conductor (i.e. copper conductor 12) and/or a fluid pipe; 
an outer sheath (i.e. outer sheath 18) surrounding the electrical conductor and/or the fluid pipe; and
a plurality of rods (i.e. protective elements 20/ thermoplastic elements 21) evenly distributed between the electrical conductor and/or the fluid pipe, and the outer sheath for radial load protection of the electrical conductor or fluid pipe (Fig. 2; Abstract; Paragraphs 0008-0016 & 0020).
Osborg does not explicitly disclose that the rods are deformable.
Zhang teaches deformable rods (i.e. polyolefin elastomer body 9) (Fig. 1; Paragraph 0006-0013, 0016, 0018, 0019).
Zhang teaches that it is well known in the art of cables to provide a layer of elastomeric rods/members in order to protect the cable by buffering and dispersing the pressure exerted on the cable by outside forces. Osborg is also concerned with protecting a cable by providing a layer of protective elements in one of the outermost layers of said cable just under the outer sheath. Osborg does not explicitly state whether these elements are of a rigid or deformable nature. However, Osborg does state that protective elements 20 comprise thermoplastic elements 21 and reinforced semi-conductive thermoplastic elements 22 in combination. Therefore, it is at least suggested that these protective elements are of varying hardness/flexibility. It would have been obvious to one skilled in the art to make the protective elements/rods of Osborg deformable, as taught by Zhang, in order to protect the cable by buffering and dispersing the pressure exerted on the cable by outside forces/loads.
Regarding Claim 2, Osborg discloses that the outer sheath is of a mechanically harder material than the deformable rods (Fig. 2; Abstract; Paragraphs 0008-0016 & 0020). The outer sheath is inherently mechanically harder than the deformable rods of modified Osborg.
Alternatively, Zhang teaches that the outer sheath 12 is made of polyurethane which is known in the art to be a highly rigid and hard polymer. It would have been obvious to one skilled in the art to make the outer sheath of Osborg out of polyurethane, as taught by Zhang, in order to provide a hard, protective exterior layer/sheath with further resistance to the exterior.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Regarding Claim 3, Osborg discloses an outer layer or a plurality of outer layer elements arranged between the sheath and the deformable rods, the outer layer or the plurality of outer layer elements being of a mechanically harder material than the material of the deformable rods (Fig. 2; Abstract; Paragraphs Osborg states that the protective elements 20 are arranged in at least one layer helically wound around cable 10. Furthermore, Osborg allows for the ratio between the thermoplastic elements 21 and the harder reinforced semi-conductive thermoplastic elements 22 to be varied between 5% and 50% depending on the expected radial and axial loads. Therefore, it is possible to have further layers of protective elements 20 arranged around the cable with a higher ratio of reinforced semi-conductive thermoplastic elements 22 which are mechanically harder than thermoplastic elements 21. 
Alternatively, Zhang teaches, at least in Paragraph 0019, further outer layers or outer layer elements between the outer sheath and the polyolefin elastomer bodies 9 such as aluminum-plastic composite tape layer 10 and metal braid layer 11 in order to further protect the cable in the radial range, improve the electrical transmission of the cable, and improve the tensile performance of the cable, preventing the cable from being easily broken. It would have been obvious to one skilled in the art to provide further outer layers or outer layer elements between the rods and the outer sheath of Osborg, as taught by Zhang, in order to further protect the cable in the radial range, improve the electrical transmission of the cable, and improve the tensile performance of the cable, preventing the cable from being easily broken.

Regarding Claim 4, Osborg discloses that outer layer or each outer layer elements are formed such that the respective deformable rod is adapted to mate with the outer layer or the outer layer elements facing the respective deformable The further layers of protective elements 20 in Osborg are helically wound around each other and would therefore “mate with” each other and prevent the inner layers from moving within the cable. 

Regarding Claim 5, Osborg discloses that the deformable rods are separated by a wedge forming an integrated part of the outer layer element or a bridge separately arranged from the outer layer element (Fig. 2; Abstract; Paragraphs 0008-0016 & 0020). The further layers of protective elements 20 have varying ratios between the thermoplastic elements 21 and the harder reinforced semi-conductive thermoplastic elements 22 between 5% and 50% depending on the expected radial and axial loads and the reinforced semi-conductive thermoplastic elements 22 are shown to separate the thermoplastic elements 21.
Alternatively, Zhang teaches, at least in Paragraph 0019, further outer layers or outer layer elements between the outer sheath and the polyolefin elastomer bodies 9 such as aluminum-plastic composite tape layer 10 and metal braid layer 11 in order to further protect the cable in the radial range, improve the electrical transmission of the cable, and improve the tensile performance of the cable, preventing the cable from being easily broken. Aluminum-plastic composite tape layer 10 separates polyolefin elastomer bodies 9 from metal braid layer 11. It would have been obvious to one skilled in the art to provide further outer layers or outer layer elements between the rods and the outer sheath of Osborg, as taught by Zhang, in order to further protect the cable in the radial range, improve the electrical transmission of the cable, and improve the tensile performance of the cable, preventing the cable from being easily broken.

Regarding Claim 6, Osborg does not explicitly disclose that at least one of the deformable rods is a double deformable rod having substantially the same shape as a combination of two neighboring deformable rods and the wedge, the remaining deformable rods being single deformable rods.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have at least one of the deformable rods be a double deformable rod, since it has been held that a mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Furthermore, the court held that the configuration/shape of the claimed structure was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration/shape of the claimed container was significant.). In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Also, in re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965), the court affirmed "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice".

Regarding Claim 7, Osborg discloses that at least two of the deformable rods have different mechanical hardness (Fig. 2; Abstract; Paragraphs 0008-0016 & 0020).  Reinforced semi-conductive thermoplastic elements 22 of protective elements 20 are harder than thermoplastic elements 21.

Regarding Claim 8, Osborg in view of Zhang discloses that the deformable rods have a cross-sectional shape selected from cylindrical, square, triangular, and trapezoid cross sectional shape (Osborg: Fig. 2; Abstract; Paragraphs 0008-0016 & 0020; Zhang: Fig. 1; Paragraph 0006-0013, 0016, 0018, 0019). Osborg and Zhang both show the rods to have cylindrical/circular cross-sectional shapes.

Regarding Claim 9, Osborg discloses a space formed in the gap between two single deformable rods or between a double deformable rod and a single deformable rod arranged next to each other (Fig. 2; Abstract; Paragraphs 0008-0016 & 0020). Osborg shows in the cited figure that there are gaps/spaces in between the thermoplastic elements 21 and, in some cases, that gap/space is wider and occupied by a reinforced semi-conductive thermoplastic element 22.
Alternatively, Zhang teaches that there is a gap/space between each polyolefin elastomer body 9, as shown in Fig. 1. 

Regarding Claim 10, Osborg discloses at least one fibre optic cable (i.e. fiber optical element 17) (Fig. 2; Abstract; Paragraphs 0013 & 0020). 

Osborg teaches that the fiber optical element 17 is arranged inside inner sheath 16 and is used to detect condition fault inducing effects or damages to the cable section. It would have been obvious to one of ordinary skill in the art at the time of the invention was made to arrange the fiber optical element 17 of Osborg in the space or in a recess of one of the deformable rods, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Regarding Claim 11, Osborg discloses that the deformable rods (i.e. reinforced semi-conductive thermoplastic elements 22) arranged next to the fiber optic cable have a higher34815-4974-5066v.1 47055-55Application No.: Not Yet AssignedDocket No.: 47055-P328US mechanical hardness than the remaining deformable rods for improved protection of the fiber optic cable (Fig. 2; Abstract; Paragraphs 0008-0016 & 0020). The cited figure shows that the harder reinforced semi-conductive thermoplastic elements 22 are placed in alignment with fiber optical element 17. In modification of Osborg in the rejection of claim 10 above, it would have been obvious to place the fiber optical element next to the reinforced semi-conductive thermoplastic elements, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. It would also help protect the fiber optical element and is in line with the original arrangement of Osborg where said fiber optical element is aligned with the reinforced semi-conductive thermoplastic elements when inside the inner sheath.

Regarding Claim 12, Osborg discloses that at least one of the deformable rods and/or outer layer elements (i.e. reinforced semi-conductive thermoplastic elements 22) is semi-conductive to drain off capacitive currents (i.e. drain the charging current) (Fig. 2; Abstract; Paragraphs 0011, 0016, & 0020). 

Regarding Claim 13, Osborg discloses that the outer sheath (i.e. outer sheath 18) is semiconductive and/or the subsea umbilical has formed therein radially extending holes through the outer sheath for draining off capacitive currents when the subsea umbilical is deployed at sea (Fig. 2; Abstract; Paragraphs 0011, 0016, & 0020). The outer sheath 18 and inner sheath 16 are made of the seam semi-conductive material as the reinforced semi-conductive thermoplastic elements 22.

Regarding Claim 14, Osborg does not explicitly discloses an embedded metal rod or tape embedded in at least one of the following elements; the deformable rod, the outer layer element, and a wedge for draining off capacitive currents when the elongated member is used in testing operations onshore.  
Zhang teaches an embedded metal rod or tape embedded in at least one of the following elements; the deformable rod, the outer layer element, and a wedge for draining off capacitive currents when the elongated member is used in testing operations onshore (Fig. 1; Paragraph 0006-0013, 0016, 0018, 0019).
Alternatively, Zhang teaches, at least in Paragraph 0019, an aluminum-plastic composite tape/belt layer 10 inside metal braid layer 11 & outer sheath 12 in order to further protect the cable in the radial range and improve the electrical transmission of the cable. It would have been obvious to one skilled in the art to provide an aluminum-plastic composite tape/belt layer in the cable of of Osborg, as taught by Zhang, in order to further protect the cable in the radial range and improve the electrical transmission of the cable.

Regarding Claim 15, Osborg discloses one or more of the following elements; an additional conductor, a fluid pipe, a fiber optical cable (i.e. fiber optical element 17), and a control cable, the elements being arranged at the interior of the deformable rods (Fig. 2; Abstract; Paragraphs 0013 & 0020). The fiber optical element 17 is arranged at the interior of the rods, radially further inside the cable.

Relevant Cited Art






The cited art in PTO-892 was found during the examiner's search, but was not relied upon for this office action. However it is still considered pertinent to the applicant's disclosure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RHADAMES J ALONZO MILLER whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RJA/          Examiner, Art Unit 2847       

/William H. Mayo III/          Primary Examiner, Art Unit 2847